DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 2, 10 and 18 and added claims 21-23

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
3.1	Claims 1, 9 and 17 recite the limitation “operating the radial distribution network at the second nodal voltages and the second branches when a difference between the second nodal voltages and the nodal voltages determined at the last iteration is less than a convergence threshold; and performing a next iteration of the power flow analysis on the radial distribution network according to the second nodal voltages when the difference exceeds the convergence threshold.” Support for this limitation is not found in the original specification.
3.2. 	Claims 1, 9 and 17 recite the limitation “the second nodal voltages of the nodes being determined independently”. Support for this limitation is not found in the original specification.


4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite the limitation “the second nodal voltages of the nodes being determined independently”. It is not clear from the claims or the specification of what the second nodal voltages of the nodes being independently determined.  Therefore; claims 1, 3-9, 11-17 and 19-23 are considered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-9, 11-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (Pub. No. US 2016/0036226) (hereinafter Gan) in view of Milosevic et al. (Pub. No. US 2013/0030579) (hereinafter Milosevic).
	As per Claims 1, 8, 9, 16 and 17, Gan teaches receiving data of a radial distribution network, the radial distribution network including nodes and branches and belong to different layers, the data including information describing a topology of the radial distribution, impedance of each of the branches (see paragraphs [0045] and [0098]); performing a current iteration of the power flow analysis on a radial distribution network (see paragraphs [0012]-[0013]); performing, by processing circuitry, a backward sweep to determine first branch currents (i.e. operating parameters, where operating parameters include power injection, current, resistance, impedance, and/or voltage) of a radial distribution network based on the data and nodal voltages determined at a last iteration of the power flow analysis on the radial distribution network, (see paragraphs [0006], [0012], [0053] and [0064]); performing, by the processing circuitry, a forward sweep to determine first nodal voltages of the radial distribution network based on the data and the first branch currents (see paragraphs [0006], [0012], [0053] and [0064]); and determining, by the processing circuitry, second branch currents of the radial distribution network based on the data and the first nodal voltages (i.e. “receiving operating parameters from the one or more downstream nodes; calculating a plurality of updated node operating parameters using the operating parameters from the one or more downstream nodes”), wherein the second branch current of the respective node is a sum of (i) a nodal injection current of the respective node that is updated based on the first nodal voltage of the respective node, and (ii) if available, the first branch currents of branches emanating from the respective node (see paragraphs [0006], [0012], [0053], [0064], Fig. 5 and Fig. 6); performing a next iteration of the power flow analysis on the radial distribution network according to the second nodal voltages (see paragraphs [0012]-[0013]); determining second nodal voltages of the radial distribution network based on the data and the second branch currents, the second nodal voltages of the nodes being determined independently operating the radial distribution network at the second nodal voltages and the second branches when a difference between the second nodal voltages and the nodal voltages determined at the last iteration is less than a convergence threshold; and performing a next iteration of the power flow analysis on the radial distribution network according to the second nodal voltages when the difference exceeds the convergence threshold (see paragraphs [0106]-[0107]).
	While Gan teaches that each that node in the radial distribution network have unique ancestor node and that nodes and ancestor nodes are connected by lines (see paragraph [0055] and Fig. 6, Gan fails to explicitly teach that nodes and branches that are sequentially numbered and belong to different layers.
	However; It would have been an obvious matter of design choice to assign numbers to nodes and branches, since such numbering would not affect the power distribution and is generally recognized as being within the level of ordinary skill in the art.    In re Rose, 105 USPQ 237 (CCPA 1955).
	While Gan teaches that “the process 1450 includes a node receiving 1452 parameters from upstream neighbor nodes. The node calculates 1454 updated parameters using parameters from upstream neighbor nodes, Updated parameters are sent 1456 to downstream neighbor nodes, in some embodiments, parameters can include (but are not limited to) voltage, power injection, current, resistance, and/or impedance” (see paragraph [0099]), Gan fails to explicitly teach that the data including information describing admittances of shunt elements associated with each of the branches or the nodes.
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to receive also admittance data since admittance can be derived from the impedance to calculate the current in the branches to determine optimal power flow in the radial distribution network.

Gan fails to explicitly teach that the second nodal voltage of the respective node is the first nodal voltage of an upper layer node neighboring the respective node minus a voltage drop caused by the second branch current from the upper layer node to the respective node; and performing a next iteration with the second nodal voltages.
Milosevic teaches that the new voltage at node 1 is computed 

    PNG
    media_image1.png
    35
    97
    media_image1.png
    Greyscale

where superscript "F" stands for "forward sweep." The forward sweep may continue at each node i until new voltages at all end nodes have been computed: 

    PNG
    media_image2.png
    72
    232
    media_image2.png
    Greyscale
(see paragraph [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Milosevic’s into Gan’s invention because the node voltage for each node would be determined using iteration based on the neighboring node current and voltage.  Therefore, proper analysis of the distribution network would be performed to obtain optimum results.

As per claims 3-7, 11-15, 19-23, Gan teaches the system as stated above.
Gan fails to explicitly teach that determining the second branch current at a q-th iteration according to,

    PNG
    media_image3.png
    57
    235
    media_image3.png
    Greyscale

And that 

    PNG
    media_image4.png
    72
    128
    media_image4.png
    Greyscale


Milosevic teaches calculating the load current at the end node and computing the current flowing from node n-2 to node n-1 (see paragraphs [0060]-[0061]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Milosevic’s into Gan’s invention because the node voltage for each node would be determined using iteration based on the neighboring node current and voltage.  Therefore, proper analysis of the distribution network would be performed to obtain optimum results.
				
                                           Response to Arguments
6.	Applicant's arguments filed 9/722 have been fully considered but they are not persuasive.
	The applicant argues that in the outstanding Office Action, it is alleged that Milosevic (e.g., paragraph [0061]) has taught the above-mentioned limitation. However, Milosevic's paragraph [0061] is related to a forward sweep. In the forward sweep, the voltage of the current node is determined based on the voltages of previous nodes that are already determined. For example, the voltages Vj (j=1 to i-1) have to be determined first and then the voltage Vi can be determined based on the already-determined voltages Vj, as the equation below shows. In other words, the determination of the current voltage Vi is dependent on the previous voltages Vj (j=1 to i-1). Therefore, Milosevic fails to disclose the distinguishing limitation "the second nodal voltages of the nodes being determined independently" of independent claims 1, 9 and 17.
The examiner respectfully disagrees with the applicant’s argument because claim 7 (which depend of claim 1) of the present invention determines the second nodal voltage in the same manner as in Milosevic (e.g., paragraph [0061]).  Therefore, believes that the obviousness rejection of Gan in view of Milosevic is proper.
 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857